UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):March 10, 2011 Altair Nanotechnologies Inc. (Exact Name of Registrant as Specified in its Charter) Canada 1-12497 33-1084375 (State or other jurisdiction of (Commission (IRS Employer incorporation or organization) File Number) Identification No.) 204 Edison Way Reno, NV (Address of Principal Executive Offices) (Zip Code) Registrant's Telephone Number, Including Area Code: (801) 858-3750 N/A (Former name, former address, and formal fiscal year, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under theExchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under theExchange Act (17 CFR 240.13e-4(c) Item 1.02 Termination ofa Material Definitive Agreement On March 10, 2011, Altair Nanotechnologies Inc. (the “Company”) and Thomas Weisel Partners LLC entered into a letter agreement terminating the At Market Issuance Sales Agreement (the “Sales Agreement”) dated June 9, 2010 related to an at-the-market offering by the Company.Sales under the Sales Agreement were suspended in September 2010 in connection with the execution of the Company’s Share Subscription Agreement (the “SSA”) with Canon Investment Holdings Ltd. The Sales Agreement was terminated based upon the Company's determination that future sales under the Sales Agreement were unlikely. 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Altair Nanotechnologies Inc. Dated:March 16, 2011 By: /s/ John Fallini John Fallini, Chief Financial Officer 3
